PER CURIAM.
We have for review Bender v. First Fidelity Savings and Loan Association of Winter Park, 463 So.2d 445 (Fla. 4th DCA 1985). The opinion is in conflict with Miller v. Fortune Insurance Co., 453 So.2d 489 (Fla. 2d DCA 1984). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
Based on our decision in Miller v. Fortune Insurance Co., 484 So.2d 1221 (Fla.1986), we approve the decision of the court below.
It is so ordered.
MCDONALD, C.J., and ADKINS, BOYD, EHRLICH and SHAW, JJ., concur.
OVERTON, J., dissents with an opinion.